Exhibit 10.3

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated January 27, 2014 (this “Agreement”) is
entered into by and among ONE Gas, Inc., an Oklahoma corporation (the
“Company”), and Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, and RBS
Securities Inc., as representatives (collectively, the “Representatives”) of the
initial purchasers listed in Schedule I to the Purchase Agreement (as defined
below) (the “Initial Purchasers”).

The Company and the Representatives are parties to the Purchase Agreement dated
January 13, 2014 (the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $300,000,000 aggregate principal amount of
the Company’s 2.070% Senior Notes due 2019, $300,000,000 aggregate principal
amount of its 3.610% Senior Notes due 2024, and $600,000,000 aggregate principal
amount of its 4.658% Senior Notes due 2044 (collectively, the “Notes”). As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company has agreed to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Oklahoma City, Oklahoma are
authorized or required by law to remain closed.

“Company” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Notes” shall mean senior notes of a series issued by the Company under
the Indenture and containing terms identical to the applicable series of Notes
(except that the Exchange Notes will not be subject to restrictions on transfer
or to any increase in annual interest rate for failure to comply with this
Agreement) and to be offered to Holders in exchange for Registrable Securities
of such series pursuant to the Exchange Offer for such series.

“Exchange Offer” shall mean the exchange offer by the Company.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company and used
by the Company in connection with the offer of the Notes or the Exchange Notes.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture dated as of January 27, 2014 between the
Company and U.S. Bank National Association, as trustee, as the same may be
amended and supplemented from time to time in accordance with the terms thereof
applicable to the Notes and the Exchange Notes.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Notes” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Notes; provided that the Notes shall
cease to be Registrable Securities upon the earliest to occur of the following:
(i) when a Registration Statement with respect to such Notes has become
effective and such Notes have been exchanged or disposed of pursuant to such
Registration Statement, (ii) when such Notes cease to be outstanding or,
(iii) the date that is three years after the date of this Agreement.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date or the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (ii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request,
(iii) the Shelf Registration Statement, if required by this Agreement, has
become effective and thereafter ceases to be effective or the Prospectus
contained therein ceases to be usable for resales of Registrable Securities, in
each case whether or not permitted by this Agreement, at any time during the
Shelf Effectiveness Period, and such failure to remain effective or usable for
resales of Registrable Securities exists for more than 90 days (whether or not
consecutive) in any 12-month period or (iv) the Shelf Registration Statement, if
required by this Agreement, has become effective and thereafter, on more than
two occasions of at least 30 consecutive days in any 12-month period during the
Shelf Effectiveness Period, the Shelf Registration Statement ceases to be
effective or the Prospectus contained therein ceases to be usable for resales of
Registrable Securities, in each case whether or not permitted by this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC or FINRA registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable and documented fees and disbursements of one
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Notes or Registrable Securities), (iii) all
expenses of the Company in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees incurred by the Company (including with
respect to maintaining ratings of the Notes), (v) all fees and disbursements
relating to the qualification of the Indenture under applicable securities laws,
(vi) the reasonable and documented fees and

 

3



--------------------------------------------------------------------------------

disbursements of the Trustee and one counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the reasonable and documented fees and disbursements of one counsel for the
Participating Holders (which counsel shall be selected or replaced by the
Participating Holders holding a majority of the aggregate principal amount of
Registrable Securities held by such Participating Holders and which counsel may
also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent registered public accountants of the Company,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and all amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all or a portion of the Registrable Securities on an
applicable form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Actions” shall have the meaning set forth in Section 2(e) hereof.

“Target Registration Date” shall mean October 24, 2014.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

4



--------------------------------------------------------------------------------

“Trustee” shall mean the trustee with respect to the Notes under the Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company shall use its commercially reasonable
efforts to (x) cause to be filed an Exchange Offer Registration Statement
covering an offer to the Holders to exchange all the Registrable Securities for
Exchange Notes and (y) have such Registration Statement become effective on or
before the Target Registration Date and, if requested by one or more
Participating Broker-Dealers, remain effective until 180 days after the last
Exchange Date for use by such Participating Broker-Dealers. The Company shall
commence the Exchange Offer for each series promptly after the Exchange Offer
Registration Statement is declared effective by the SEC and use its commercially
reasonable efforts to complete the Exchange Offer for such series not later than
60 days after such effective date.

After the Exchange Offer Registration Statement has become effective, the
Company shall commence the Exchange Offer for each series by mailing the related
Prospectus, appropriate letters of transmittal and other accompanying documents
to each Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

(i) that such Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities of such series validly tendered and not properly
withdrawn will be accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (each, an “Exchange
Date”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security of a series
exchanged pursuant to the Exchange Offer for such series will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such Registrable Security,
in each case prior to the close of business on the last Exchange Date with
respect to such Exchange Offer; and

(v) that any Holder of Registrable Securities of a series will be entitled to
withdraw its election, not later than the close of business on the last Exchange
Date with respect to the Exchange Offer for such series, by (A) sending to the
institution and at the address specified in the notice, a facsimile transmission
or letter setting forth the

 

5



--------------------------------------------------------------------------------

name of such Holder, the principal amount of Registrable Securities delivered
for exchange and a statement that such Holder is withdrawing its election to
have such Registrable Securities exchanged or (B) effecting such withdrawal in
compliance with the applicable procedures of the depositary for the Registrable
Securities.

As a condition to participating in an Exchange Offer, a Holder will be required
to represent to the Company that (1) any Exchange Notes to be received by it
will be acquired in the ordinary course of its business, (2) at the time of the
commencement of such Exchange Offer it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes in violation of the provisions of the
Securities Act, (3) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company, (4) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Notes and (5) if such Holder is a broker-dealer
that will receive Exchange Notes for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Notes.

As soon as practicable after the last Exchange Date with respect to an Exchange
Offer for Registrable Securities of a series, the Company shall:

(i) accept for exchange Registrable Securities of such series or portions
thereof validly tendered and not properly withdrawn pursuant to such Exchange
Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities so accepted for exchange by the Company and issue, and
cause the Trustee to promptly authenticate and deliver to each Holder, Exchange
Notes of such series equal in principal amount to the principal amount of the
Registrable Securities of such series tendered by such Holder; provided that if
any of the Registrable Securities are in book-entry form, the Company shall, in
cooperation with the Trustee, effect the exchange of Registrable Securities in
accordance with applicable book-entry procedures.

The Company shall use its commercially reasonable efforts to complete each
Exchange Offer as provided above and shall comply with the applicable
requirements of the Securities Act, the Exchange Act and other applicable laws
and regulations in connection with each Exchange Offer. No Exchange Offer shall
be subject to any conditions, other than that the Exchange Offer does not
violate any applicable law or applicable interpretations of the Staff and that
no action or proceeding has been instituted or threatened in any court or by or
before any governmental agency relating to the Exchange Offer which, in the
Company’s judgment, could reasonably be expected to impair the Company’s ability
to proceed with the Exchange Offer.

(b) In the event that (i) the Company determines that the Exchange Offer
Registration provided for in Section 2(a) hereof is not available or the
Exchange Offer for Registrable Securities of a series may not be completed as
soon as practicable after the last Exchange Date with respect to such Exchange
Offer because it would violate any applicable law or applicable interpretations
of the Staff, (ii) such Exchange Offer is not for any other reason

 

6



--------------------------------------------------------------------------------

completed by the Target Registration Date or (iii) prior to the last Exchange
Date with respect to such Exchange Offer, the Company receives a written request
(a “Shelf Request”) from any Initial Purchaser representing that it holds
Registrable Securities of the applicable series that are or were ineligible to
be exchanged in such Exchange Offer, the Company shall use its commercially
reasonable efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities of such
series by the Holders thereof and to have such Shelf Registration Statement
become effective; provided that (a) no Holder will be entitled to have any
Registrable Securities included in any Shelf Registration Statement, or entitled
to use the Prospectus forming a part of such Shelf Registration Statement, until
such Holder shall have delivered a completed and signed Notice and Questionnaire
and provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof and, if necessary, the Shelf Registration
Statement has been amended to reflect such information, and (b) the Company
shall be under no obligation to file any such Shelf Registration Statement
before they are obligated to file an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof.

In the event that the Company is required to file a Shelf Registration Statement
pursuant to clause (iii) of the preceding sentence, the Company shall use its
commercially reasonable efforts to file and have become effective both an
Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchasers after completion of the Exchange Offer.

The Company agrees to use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the date on which the Notes
covered thereby cease to be Registrable Securities (the “Shelf Effectiveness
Period”). The Company further agrees to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Participating Holder of Registrable Securities with
respect to information relating to such Holder, and to use its commercially
reasonable efforts to cause any such amendment to become effective, if required,
and such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as
the case may be, to become usable as soon as thereafter practicable. The Company
agrees to furnish to the Participating Holders copies of any such supplement or
amendment promptly after its being used or filed with the SEC, as requested by
the Participating Holders.

(c) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

 

7



--------------------------------------------------------------------------------

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs with respect to a series of Registrable
Securities, the interest rate on the Registrable Securities of such series will
be increased by (i) 0.25% per annum for the first 90-day period beginning on the
day immediately following such Registration Default and (ii) an additional
0.25% per annum with respect to each subsequent 90-day period, in each case
until and including the date such Registration Default ends, up to a maximum
increase of 1.00% per annum. A Registration Default ends with respect to any
Note when such Note ceases to be a Registrable Security or, if earlier, (1) in
the case of a Registration Default under clause (i) or (ii) of the definition
thereof, when the Exchange Offer for such series is completed or when the Shelf
Registration Statement covering such Registrable Securities becomes effective or
(2) in the case of a Registration Default under clause (iii) or (iv) of the
definition thereof, when the Shelf Registration Statement again becomes
effective or the Prospectus again becomes usable. If at any time more than one
Registration Default has occurred and is continuing, then, until the next date
that there is no Registration Default, the increase in interest rate provided
for by this paragraph shall apply as if there occurred a single Registration
Default that begins on the date that the earliest such Registration Default
occurred and ends on such next date that there is no Registration Default.

Notwithstanding anything to the contrary in this Agreement, if the applicable
Exchange Offer with respect to a series of Registrable Securities is
consummated, any Holder who was, at the time such Exchange Offer was pending and
consummated, eligible to exchange, and did not validly tender, or withdrew, its
Notes for Exchange Notes in such Exchange Offer will not be entitled to receive
any additional interest pursuant to the preceding paragraph, and such Notes will
no longer constitute Registrable Securities hereunder.

(e) The Company shall be entitled to suspend its obligation to file any
amendment to a Shelf Registration Statement, furnish any supplement or amendment
to a Prospectus included in a Shelf Registration Statement or any Free Writing
Prospectus, make any other filing with the SEC that would be incorporated by
reference into a Shelf Registration Statement, cause a Shelf Registration
Statement to remain effective or the Prospectus or any Free Writing Prospectus
usable or take any similar action (collectively, “Suspension Actions”) if there
is a possible acquisition, disposition or business combination or other
transaction, business development or event involving the Company or its
subsidiaries that may require disclosure in the Shelf Registration Statement or
Prospectus and the Company determines that such disclosure is not in the best
interest of the Company and its stockholders or obtaining any financial
statements relating to any such acquisition or business combination required to
be included in the Shelf Registration Statement or Prospectus would be
impracticable. Upon the occurrence of any of the conditions described in the
foregoing sentence, the Company shall give prompt notice of the delay or
suspension (but not the basis thereof) to the Participating Holders. Upon the
termination of such condition, the Company shall promptly proceed with all
Suspension Actions that were delayed or suspended and, if required, shall give
prompt notice to the Participating Holders of the cessation of the delay or
suspension (but not the basis thereof).

 

8



--------------------------------------------------------------------------------

(f) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may seek to specifically enforce the
Company’s obligations under Section 2(a) and Section 2(b) hereof.

3. Registration Procedures

(a) In connection with its obligations pursuant to Section 2(a) and Section 2(b)
hereof, the Company shall:

(i) use its commercially reasonable efforts to prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (A) shall be selected by the Company, (B) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
Participating Holders thereof and (C) shall comply as to form in all material
respects with the requirements of the applicable form and include or incorporate
by reference all financial statements required by the SEC to be filed therewith;
and cause such Registration Statement to become effective and remain effective
for the applicable period in accordance with Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of, and Rule 174 under, the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Notes;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company with the SEC
in accordance with the Securities Act and to retain a copy of any Free Writing
Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto
(other than any document that is deemed to amend or supplement such Prospectus,
preliminary prospectus or Free Writing Prospectus because such document is
incorporated by reference therein), as such Participating Holder, counsel or
Underwriter may reasonably request in writing in order to facilitate the sale or
other disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) hereof, the Company consents to the use of such Prospectus,

 

9



--------------------------------------------------------------------------------

preliminary prospectus or such Free Writing Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(v) register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions of the United States as any
Participating Holder shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such
Participating Holders in connection with any filings required to be made with
FINRA; and do any and all other acts and things that may be reasonably necessary
to enable each Participating Holder to complete the disposition in each such
jurisdiction of the Registrable Securities owned by such Participating Holder;
provided that the Company shall not be required to (1) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not already so
subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (3) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to an offering of
such Registrable Securities cease to be true and correct in all material
respects or if the Company receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
U.S. jurisdiction or the initiation of any proceeding for such purpose, (4) of
the happening of any event (but not the nature or details of such event) during
the period a Registration Statement is effective that makes any statement made
in such Registration Statement or the related Prospectus or any Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading in any
material respect and (5) of any determination by the Company that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

 

10



--------------------------------------------------------------------------------

(vii) notify counsel for the Initial Purchasers or, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders, of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective;

(viii) obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of any objection of the SEC pursuant to Rule 401(g)(2) under the Securities Act,
including by filing an amendment to such Registration Statement on the proper
form, as soon as reasonably practicable and provide prompt notice to each Holder
or Participating Holder of the withdrawal of any such order or such resolution;

(ix) in the case of a Shelf Registration, furnish to each Participating Holder,
without charge, upon request, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested), if
such documents are not available via EDGAR;

(x) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and, in the case of certificated securities, registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Securities;

(xi) upon the occurrence of any event contemplated by Section 3(a)(vi)(4)
hereof, prepare and file with the SEC a supplement or post-effective amendment
to the applicable Exchange Offer Registration Statement or Shelf Registration
Statement or the related Prospectus or any Free Writing Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered (or, to the extent permitted by law, made
available) to purchasers of the Registrable Securities, such Prospectus or Free
Writing Prospectus, as the case may be, will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company shall notify the Participating Holders (in
the case of a Shelf Registration Statement) and the Initial Purchasers and any
Participating Broker-Dealers known to the Company (in the case of an Exchange
Offer Registration Statement) to suspend use of the Prospectus or any Free
Writing Prospectus as promptly as practicable after the occurrence of such an
event, and such Participating Holders, such Participating Broker-Dealers and the
Initial Purchasers, as applicable, hereby agree to suspend use of the Prospectus
or any Free Writing Prospectus, as the case may be, until the Company has
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;

 

11



--------------------------------------------------------------------------------

(xii) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Representatives and their
counsel (and, in the case of a Shelf Registration Statement, to the
Participating Holders and their counsel) and make such of the representatives of
the Company as shall be reasonably requested by the Representatives or their
counsel (and, in the case of a Shelf Registration Statement, the Participating
Holders or their counsel) available for discussion of such document; and the
Company shall not, at any time after initial filing of a Registration Statement,
use or file any Prospectus, any Free Writing Prospectus, any amendment of or
supplement to a Registration Statement or a Prospectus or a Free Writing
Prospectus, of which the Representatives and their counsel (and, in the case of
a Shelf Registration Statement, the Participating Holders and their counsel)
shall not have previously been advised and furnished a copy or to which the
Representatives or their counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel) shall reasonably object
in writing within two Business Days after receipt thereof;

(xiii) obtain a CUSIP number for all Exchange Notes of each series or
Registrable Securities of each series that are registered on a Shelf
Registration Statement, as the case may be, not later than the initial effective
date of a Registration Statement;

(xiv) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Notes or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the SEC to enable the Indenture to be so qualified in a timely manner;

(xv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriters
participating in any disposition pursuant to such Shelf Registration Statement,
one firm of attorneys and one firm of accountants designated by a majority in
aggregate principal amount of the Registrable Securities held by the
Participating Holders and one firm of attorneys and one firm of accountants
designated by such Underwriters, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its subsidiaries reasonably requested by any such Inspector,
Underwriter, attorney or accountant, and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such Inspector, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement and customary due diligence
related to the offering and sale of Registrable Securities thereunder, subject
to such parties conducting such investigation entering into confidentiality
agreements as the Company may reasonably require and to any applicable
privilege;

 

12



--------------------------------------------------------------------------------

(xvi) in the case of a Shelf Registration, cause all Registrable Securities
covered thereby to be listed on any securities exchange or any automated
quotation system on which similar senior unconvertible debt securities issued by
the Company are then listed if requested by the Holders of a majority in
principal amount of the Registrable Securities covered by the Shelf Registration
Statement, to the extent such Registrable Securities satisfy applicable listing
requirements;

(xvii) if reasonably requested by any Participating Holder, promptly include or
incorporate by reference in a Prospectus supplement or post-effective amendment
such information with respect to such Participating Holder as such Participating
Holder reasonably requests to be included therein, based upon a reasonable
belief that such information is required to be included therein or is necessary
to make the information about such Participating Holder not misleading, and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received
notification of the matters to be so included in such filing; and

(xviii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection,
(1) provided that the Participating Holders’ representations and warranties are
of the substance and scope as are customarily made by selling securityholders to
underwriters in underwritten offerings, to the extent possible, make such
representations and warranties to the Participating Holders and any Underwriters
of such Registrable Securities with respect to the business of the Company and
its subsidiaries and the Registration Statement, Prospectus, any Free Writing
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and consistent with
the applicable representations and warranties in the Purchase Agreement and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Participating Holders and such Underwriters and
their respective counsel) addressed to the Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings and consistent with the opinions delivered pursuant to
the Purchase Agreement, provided that, if required by the Underwriter, counsel
for the Participating Holders shall provide an opinion to the Underwriter
covering the matters customarily covered in opinions requested from selling
security holders by underwriters in underwritten offerings, in connection with
an Underwritten Offering (3) in connection with an Underwritten Offering, obtain
“comfort” letters from the independent registered public accountants of the
Company (and, if necessary, any other registered public accountant of any
subsidiary of the Company, or of any business acquired by the Company for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to the Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the

 

13



--------------------------------------------------------------------------------

type customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus, Prospectus or Free Writing Prospectus and (4) in
connection with an Underwritten Offering, deliver such documents and
certificates as may be reasonably requested by the Underwriters, and which are
customarily delivered in underwritten offerings, to evidence the continued
validity of the representations and warranties made pursuant to clause (1) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require, as a
condition to including such Holder’s Registrable Securities in such Shelf
Registration Statement, each Holder of Registrable Securities to furnish to the
Company a Notice and Questionnaire and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities and other documentation necessary to effectuate the proposed
disposition as the Company may from time to time reasonably request in writing
and require such Holder to agree in writing to be bound by all provisions of
this Agreement applicable to such Holder. Each Holder of Registrable Securities
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Company all information required to be disclosed so that the information
previously furnished to the Company by such Holder is not materially misleading
and does not omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3(a)(vi)(2) or Section 3(a)(vi)(4) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(xi) hereof and, if so directed by the Company, such
Participating Holder will deliver to the Company all copies in its possession,
other than permanent file copies then in such Participating Holder’s possession,
of the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

(d) If the Company shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus or any Free Writing Prospectus
necessary to resume such dispositions or notice that such amendment or
supplement is not necessary; provided, however, that no such extension shall be
made in the case where such suspension is solely a result of the Company’s
compliance with Section 3(b) or any other suspension at the request of a Holder.

 

14



--------------------------------------------------------------------------------

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, subject in each case to consent by the Company (which shall not be
unreasonably withheld or delayed so long as such bank or manager is
internationally recognized as a underwriter of debt securities offerings).

(f) No Holder of Registrable Securities may participate in any Underwritten
Offering hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

4. Participation of Broker-Dealers in Exchange Offer

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Notes for its own account in an Exchange Offer in exchange for Notes
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes.

The Company understands that it is the Staff’s position that if the Prospectus
contained in an Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Notes, without naming the
Participating Broker-Dealers or specifying the amount of Exchange Notes owned by
them, such Prospectus may be delivered by Participating Broker-Dealers (or, to
the extent permitted by law, made available to purchasers) to satisfy their
prospectus delivery obligation under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company agrees to amend or supplement the Prospectus contained in
the Exchange Offer Registration Statement for a period of up to 180 days after
the last Exchange Date (as such period may be extended pursuant to Section 3(d)
hereof), if requested by one or more Participating Broker-Dealers, in order to
expedite or facilitate the disposition of any Exchange Notes by Participating
Broker-Dealers consistent with the positions of the Staff recited in Section 4
above. The Company further agrees that Participating Broker-Dealers shall be
authorized to deliver such Prospectus (or, to the extent permitted by law, make
available) during such period in connection with the resales contemplated by
this Section 4.

(c) The Initial Purchasers shall have no liability to the Company or any Holder
with respect to any request that they may make pursuant to Section 4(b) hereof.

 

15



--------------------------------------------------------------------------------

5. Indemnification and Contribution

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective directors, officers and employees, each person, if
any, who controls any Initial Purchaser or any Holder within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act, from and against any and all losses, claims, damages and
liabilities, joint or several, to which such Initial Purchaser, Holder,
director, officer, employee, controlling person or affiliate may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus as amended or supplemented, any Free
Writing Prospectus or any “issuer information” (“Issuer Information”) filed or
required to be filed pursuant to Rule 433(d) under the Securities Act, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary in order to make the statements therein in the light of
the circumstances under which they were made not misleading, and will reimburse
each such Initial Purchaser, Holder, director, officer, employee, controlling
person or affiliate for any legal or other expenses reasonably incurred by such
Initial Purchaser, Holder, director, officer, employee, controlling person or
affiliate in connection with investigating or defending any such loss, damage,
liability, action or claim as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Registration Statement, any Prospectus as amended or supplemented, any Free
Writing Prospectus or any Issuer Information in reliance upon and in conformity
with information relating to any Initial Purchaser or any Holder furnished to
the Company in writing by such Initial Purchaser through the Representatives or
by such Holder expressly for use therein.

(b) Each Holder will, severally and not jointly, indemnify and hold harmless the
Company, the Initial Purchasers and the other selling Holders, the directors,
officers and employees of the Company and the Initial Purchasers, each Person,
if any, who controls the Company, any Initial Purchaser and any other selling
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and each affiliate of any Initial Purchaser within the meaning
of Rule 405 under the Securities Act against any losses, claims, damages or
liabilities to which the Company, or such Initial Purchaser, other selling
Holder, director, officer, employee, controlling person or affiliate may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) that arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus as amended or
supplemented or any Free Writing Prospectus, or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary in
order to make the statements therein not misleading, in each case to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in any Registration Statement, any
Prospectus as amended or supplemented or any Free Writing Prospectus in reliance
upon and in conformity with written information relating to such Holder
furnished to the Company by such Holder; and each Holder will reimburse the
Company and such Initial Purchaser, other selling Holder, director, officer,
employee, controlling person and affiliate in connection with investigating, or
defending any such loss, damage, liability, action or claim as such expenses are
incurred, but only with reference to information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, any Prospectus or any Free Writing Prospectus.

 

16



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
except to the extent such omission materially prejudices the indemnifying party.
In case any such action shall be brought against any indemnified party, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.

(d) To the extent the indemnification provided for in paragraph (a) or (b) of
this Section 5 is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to therein (or actions in
respect thereof), then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect the
relative benefits received by the Company from the offering of the Securities or
Exchange Notes, on the one hand, and the Holders from receiving Securities or
Exchange Notes registered under the Securities Act, on the other. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnifying party failed to give notice required
under paragraph (c) of this Section 5, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company on the one hand and the Holders on the other
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and the Holders on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or such Holder on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e) The Company and the Holders agree that it would not be just or equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations

 

17



--------------------------------------------------------------------------------

set forth above, any legal or other expenses reasonably incurred by such
Indemnified Person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 5, no Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the Notes or Exchange Notes sold by such Holder exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder, any Person controlling any Initial Purchaser or any
Holder or any affiliate of any Initial Purchaser, or by or on behalf of the
Company, its officers or directors or any Person controlling the Company,
(iii) acceptance of any of the Exchange Notes and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

6. General

(a) No Inconsistent Agreements. The Company represents, warrants and agrees that
it has not entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided that no amendment, modification, supplement, waiver or consent to any
departure from the provisions of Section 5 hereof shall be effective as against
any Holder of Registrable Securities unless consented to in writing by such
Holder. Any amendments, modifications, supplements, waivers or consents pursuant
to this Section 6(b) shall be by a writing executed by each of the parties
hereto. Each Holder of Registrable Securities outstanding at the time of any
such amendment, modification, supplement, waiver or consent thereafter shall be
bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 6(b), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder. Each
Holder may waive compliance with respect to any obligation of the Company under
this Agreement as it may apply or be enforced by such particular Holder.

 

18



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company, initially at the
address(es) set forth in the Purchase Agreement and thereafter at such other
address(es), notice of which is given in accordance with the provisions of this
Section 6(c); and (iii) to such other persons at their respective addresses as
provided in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 6(c). All
such notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; three Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged,
if telecopied; and on the next Business Day if timely delivered to an air
courier guaranteeing overnight delivery.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company with respect to any failure by a Holder to comply with, or any
breach by any Holder of, any of the obligations of such Holder under this
Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (by telecopy, electronic delivery or otherwise) to the other parties.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

19



--------------------------------------------------------------------------------

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ONE GAS, INC.

By:                                                                            

Name:

Title:

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

MORGAN STANLEY & CO. LLC

J.P. MORGAN SECURITIES LLC

RBS SECURITIES INC.

For themselves and on behalf of the

several Initial Purchasers

MORGAN STANLEY & CO. LLC

By:                                                                            

Name:

Title:

J.P. MORGAN SECURITIES LLC

By:                                                                            

Name:

Title:

RBS SECURITIES INC.

By:                                                                            

Name:

Title:

[Signature Page to Registration Rights Agreement]

 